Appeal by employer and insurance carrier from an award in favor of the claimant upon the sole ground that there is no causal relationship supported by substantial probative evidence. On February 9, 1953 claimant, in the course of his employment, fell down a stairway, striking his left breast on the handrail and bruising his knees, for which he received first aid treatment. The nipple of the left breast was cut and after a few weeks a crust formed. *797It became itchy, causing the claimant to scratch. Subsequently the crust came off, causing the nipple to swell and become black. As a result of this condition and upon the advice of his doctors, he underwent an operation in June, 1953, which disclosed he was suffering from “ Carcinoma of the breast, secondary carcinoma in the axilla lymph nodes following carcinoma of the breast”. The board found this condition to be due to the accident and thus this appeal. There was medical testimony on behalf of the claimant that the blow was adequate to damage the tissues and set up the sequence of changes causing the condition found at the time of the operation and also that under any circumstances if there were a pre-existing condition, it was aggravated and accelerated by the injury of February 9, 1953. The carrier produced a doctor who stated that under no circumstances could the trauma have caused the condition. This resulted in a medical dispute and it was within the realm of the board to resolve the factual question in favor of the claimant based upon a finding of substantial evidence. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.